File pursuant to Rule 433 Registration Statement No. 333-180300-03 August 1, 2012 Credit Suisse Overview August 2012 Key Facts Headquarters: Zurich, Switzerland Employees: 48,200 Listing: Registered shares of Credit Suisse Group AG (CSGN) are listed in Switzerland (SIX) and as American Depositary Shares (CS) in New York (NYSE) Market Capitalization (CHF) 22.2 billion as of June 30, 2012 Total Assets (CHF) 1.04 trillion as of June 30, 2012 Credit Suisse As one of the worlds most admired banks, Credit Suisse integrates our strengths in Private Banking, Investment Banking and Asset Management across four regions  Switzerland, Europe Middle East and
